Citation Nr: 1434516	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a right knee disability and if so, whether service connection may be granted.  

2.  Entitlement to service connection for a left knee disability, to include as being secondary to or aggravated by a service-connected disability.  

3.  Entitlement to service connection for an abrasion of the hip.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran was on active duty from January 1988 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in November 2009 and January 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  

The Veteran had initially requested that he be given the opportunity to provide testimony before the Board in conjunction with his claim for benefits.  A hearing was scheduled, the Veteran was notified of that hearing, but the Veteran failed to attend the afore-scheduled hearing.  His hearing request is deemed withdrawn.  

In December 2013, prior to certification of the appeal to the Board, the Veteran's attorney notified VA and the Veteran that he was withdrawing as representative.  

The issues on appeal, other than the question of whether new and material evidence has been submitted to reopen the right knee claim, are REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take any further action.


FINDINGS OF FACTS

1.  In August 2007 the Board denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not request reconsideration; thus, the August 2007 Board Decision is final.

2.  The evidence received since the Board's Decision of August 2007 with respect to the Veteran's right knee claim is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 2007 Board Decision that denied the Veteran's claim for entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has been received, and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In a decision issued August 31, 2007, the Board denied the Veteran's claim for service connection for a right knee disability.  Board decisions are final when issued, unless the Board's Chairman orders reconsideration.  38 C.F.R. § 20.1100(a).

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  

"Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that when the claim was previously before the Board, the Board found that since there was no evidence contained in the record that new and material evidence had not been submitted to reopen the claim.  The Board noted that evidence added to the record since a final 2002 rating decision showed a current disability (an element of the claim previously found to be missing); but did not raise a reasonable possibility of substantiating the claim, because it did not indicate a current disability was related to service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Evidence added to the records since the Board's 2007 decision includes testimony before the RO.  The Veteran said that he originally injured the right knee in service.  He described symptoms that he had endured since being discharged from service.  Finally, he reported that his VA physician had explained to him that his current disorder was related to the injury that occurred in service.  

The Veteran's testimony relates to a previously unestablished element of the claim--a nexus to service.  It raises a reasonable possibility of substantiating the claim.  The evidence is new and material and the claim is reopened. 


ORDER

New and material evidence having been received; the claim for service connection for the residuals of an injury to the right knee is reopened and to that extent granted.


REMAND

The finding of new and material evidence to reopen the right knee claim entitles the Veteran to a new VA examination.  Shade.

The Veteran has averred that his left knee disorder is secondary to the right knee disability.  This issue is inextricably intertwined with the issue involving the right knee.  

With respect to the Veteran's claim involving an abrasion of the pelvis or hip area, the evidence of record show that while the Veteran was on active duty, he did suffer from an abrasion to the pelvis for which he received treatment.  The VA has attempted to obtain additional information concerning any residual that the Veteran may now suffer therefrom.  Unfortunately, it is unclear from the record whether the Veteran actually understood that the VA was seeking information on the abrasion versus information on disabilities that are affecting the right and left hip - a claim that the Veteran was pursuing at the same time as the abrasion residual claim.  Because the Veteran does not have an accredited representative and may not totally comprehend what the VA has been seeking, and in light of the Veteran's other serious service-connected psychiatric and physical disorders, the Board believes that it should return this issue to the AMC so that additional development may occur.  This will ensure that the Veteran understands which actual issue is now before the Board and it will also fulfill the VA's duty to assist.  

Also, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  The record and the Veteran's contentions trigger VA's duty to provide an examination with regard to the hip abrasion claim.  

Additionally, the most recent VA clinical records have not been obtained.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following actions:

1.  The AOJ should ask the Veteran to identify all sources of treatment received with respect to his knee and hip abrasions disabilities since January 2012, and take the necessary steps to obtain the records.  If requests for any treatment records are not successful, the AMC should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The AOJ should ask the Veteran to submit a supporting statement from the physician who told him his right knee disability was related to an injury in service.

3.  Upon completion of the above to the extent possible, the Veteran should be examined by a VA doctor in order to determine whether the Veteran now has right knee, left knee, and pelvis (a residual scar) disabilities related to a disease or .  The examiner should acknowledge review of the claims folder.

The examiner should identify any current pelvic scar, and right and left knee disorders.  For each disorder or disability noted, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the Veteran's military service or any incident therein or secondary to another disability.  

The examiner must provide reasons for all opinions that take into account the Veteran's reports.  The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  If any benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case; and return the case to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


